Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 1 of 26

Dominique Varner TBA #00791 182/FIN 18805
Michael Weems TBA #24066273
Kim Ellen Lewinski TBA 424097994

HUGHES, WATTERS & ASKANASE, L.L.P.

1201 Louisiana, 28th Floor

Houston, Texas 77002

Telephone (713) 759-0818

Telecopier (713) 759-6834

ATTORNEY IN CHARGE FOR GUILD MORTGAGE COMPANY LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

 

 

HOUSTON DIVISION

IN RE: § | CASENO. 20-32021
WHITING PETROLEUM CORPORATION | §

WHITING CANADIAN HOLDING § | CHAPTER 11
COMPANY ULC FKA KODIAK OIL AND §

GAS CORPORATION (YUKON) FKA §

KODIAK OIL AND GAS CORPORATION §

(BC) FKA KODIAK OIL AND GAS ULC §

WHITING OIL AND GAS CORPORATION | §

WHITING RESOURCES CORPORATION §

FKA KODIAK OIL & GAS (USA) INC §

WHITING US HOLDING COMPANY §

DEBTOR(S) §

 

 

 

MOTION FOR RELIEF FROM THE STAY AND CO-DEBTOR STAY, IF
APPLICABLE REGARDING NON-EXEMPT PROPERTY
REGARDING 417 GRAND AVENUE, FAIRVIEW, MT 59221

 

 

THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF YOU OBJECT TO THE GRANTING OF RELIEF
FROM THE AUTOMATIC STAY, YOU SHOULD CONTACT THE MOVANT IMMEDIATELY TO TRY TO REACH AN
AGREEMENT. IF YOU CANNOT REACH AN AGREEMENT, YOU MUST FILE A WRITTEN RESPONSE AND SEND A

COPY TO MOVANT NO LATER THAN 7 DAYS BEFORE THE DATE OF THE HEARING AND YOU MUST
ATTEND THE HEARING.

THE COPY SENT TO THE MOVANT MUST BE DELIVERED BY HAND OR ELECTRONIC DELIVERY IF IT IS SENT
LESS THAN FIVE BUSINESS DAYS PRIOR TO THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE
HEARING MAY BE AN EVIDENTIARY HEARING AND THE COURT MAY GRANT OR DENY RELIEF FROM THE
STAY BASED ON THE EVIDENCE PRESENTED AT THIS HEARING. IF A TIMELY OBJECTION IS FILED, THE
COURT WILL CONDUCT A HEARING ON THIS MOTION ON JANUARY 15, 2021 AT 2:00 P.M. INCOURTROOM 400,
515 RUSK, HOUSTON, TX 77002.

 

1. This Motion requests an Order from the Bankruptcy Court authorizing the person filing
this Motion to foreclose on or to repossess the property that is identified in paragraph
3.

2. Movant: GUILD MORTGAGE COMPANY LLC

3 Movant, directly or as agent for the holder, holds a security interest in:

S MFR 2020-003782 rv

 

 
10.
11.
12.
13.
14,

15.

16.
17.

18.

Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 2 of 26

LEGAL DESCRIPTION MORE PARTICULARLY DESCRIBED ON THE
DEED OF TRUST AND PROPERTY MORE COMMONLY KNOWN AS
417 GRAND AVENUE, FAIRVIEW, MT 59221 (“PROPERTY”).

Movant has reviewed the schedules filed in this case. *On information and believe,
Debtor Whiting Oil and Gas Corporation is a junior lienholder on the Property. Movant
did not see reference to property or note in schedules.

Type of collateral (e.g., Home, Manufactured Home, Car, Truck, Motorcycle): Real
Estate Note — junior lien position.

Debtor’s scheduled value of property: Not listed.

Movant’s estimated value of property: $144,500.00 per Richland County Montana
Appraisal District.

Total amount owed to Movant: $200,833.80.

Estimated equity (paragraph 7 minus paragraph 8): no positive equity.
Total pre and post-petition arrearages: $49,345.22

Total post-petition arrearages: $49,345.22

Amount of unpaid, past due property taxes, if applicable: $0.00
Expiration date on insurance policy, if applicable: N/A.

x Movant seeks relief based on the Debtor(s) failure to make payments.
Debtor(s)’ payment history is attached as Exhibit “A.” Movant represents that the
attached payment history is a current payment history reflecting all payments,
advances, charges and credits from the beginning of the loan. Movant further represents
that the payment history is self-explanatory or can be interpreted by application of
coding information that is also attached. Movant acknowledges that the Court may
prohibit the use of parol evidence to interpret a payment history that does not satisfy
these representations.

Movant seeks relief based on the Debtor(s)’ failure to provide certificate of
insurance reflecting insurance coverage as required under the Debtor’s pre-petition
contracts.

If applicable: Name of Co-Debtor: Keith Bissett

Based on the foregoing, Movant seeks termination of the automatic stay and the Co-
Debtor stay, if applicable to allow Movant to foreclose or repossess the Debtor(s)’
property and seeks to recover its costs and attorneys’ fees in an amount not to exceed
the amount listed in paragraph 9.

Movant certifies that prior to filing this Motion an attempt was made to confer with the
Debtor’s counsel December 17, 2020 by email by Michael Weems. An agreement
could not be reached. If requested by Debtor or Debtor’s counsel, a payment history in

S MFR 2020-003782 rv
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 3 of 26

the form attached to this Motion was provided at least two business days before this

Motion was filed.

Date: December _| 7 _, 2020

S MFR 2020-003782 rv

Respectfully submitted:

a
——

Moyant’s Counsel Signature

Dominique Varner TBA #00791 182/FIN 18805

Direct: 713-328-2818, dvarner@hwa.com;
ichael Weems TBA #24066273

Direct: 713-328-2822, mweems@hwa.com

Kim Ellen Lewinski TBA #24097994

Direct: 713-328-1926, klewinski@hwallp.com

HUGHES, WATTERS & ASKANASE, L.L.P.

1201 Louisiana, 28th Floor

Houston, Texas 77002

Telephone (713) 759-0818

Telecopier (713) 759-6834

ATTORNEY FOR MOVANT

 
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 4 of 26

Certificate of Service and Certificate of Compliance with BLR 4001

A copy of this motion was served on the persons shown below and on exhibit “1” at the

addresses reflected on that exhibit on

U ___ day of December, 2020 by electronic mail or by

prepaid United States first class mail. Movant certifies that Movant has complied with Bankruptcy

Local Rule 4001.

DEBTOR

Whiting Petroleum Corporation

Whiting Canadian Holding Company Ulc Fka
Kodiak Oil And Gas Corporation (Yukon)
Fka Kodiak Oil And Gas Corporation (Bc)
Fka Kodiak Oil And Gas Ule

Whiting Oil And Gas Corporation

Whiting Resources Corporation Fka Kodiak
Oil & Gas (Usa) Inc

Whiting Us Holding Company

1700 Lincoln Street

Suite 4700

Denver, CO 80203

Delaware Trust Company, as Indenture
Trustee

c/o Sean E. O'Donnell

Herrick, Feinstein LLP

2 Park Avenue

New York, NY 10016

US Trustee
515 Rusk Ave Ste 3516
Houston, TX 77002

Winstol Dean Carter, Jr.
Morgan Lewis et al

1000 Louisiana St Ste 4000
Houston, TX 77002

Jarrod B. Martin
Chamberlain Hrdicka
1200 Smith Street
Suite 1400

Houston, TX 77002

Jason S Brookner

Gray Reed & McGraw LLP
1601 Elm Street

Suite 4600

Dallas, TX 75201

S MFR 2020-003782 rv

DEBTORS' ATTORNEY
Vienna Flores Anaya
Jackson Walker LLP

2323 Ross Avenue, Suite 600
Dallas, TX 75201

Matthew D Cavenaugh
Veronica Ann Polnick
Jackson Walker LLP

1401 McKinney Street Ste 1900
Houston, TX 77010

Keith Bissett
417 Grand Avenue
Fairview, MT 59221

Douglas B Rosner
Goulston & Storrs

400 Atlantic Ave
Boston, MA 02110-3333

Brian E Schartz
Kirkland and Ellis LLP
609 Main Street
Houston, TX 77002

Jennifer F Wertz

Jackson Walker LLP

100 Congress Ave Suite 1100
Austin, TX 78701

Hector Duran, Jr
515 Rusk Ste 3516
Houston, Tx 77002

Steven William Golden

Pachulski Stang Zieh] & Jones LLP
780 Third Avenue

34th Floor

New York, NY 10017
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 5 of 26

A2D Technologies, Inc., d/b/a TGS Geological

Products and Services
c/o Andrew A Braun
Suite 4800

701 Poydras Street

701 Poydras Street
New Orleans, LA 70139

ASM SPV LP
7600 Jericho Turnpike, Suite 302
Woodbury, NY 11797

Ad Hoc Committee of Noteholders

All In Oil Field Services, LLC

Andeavor Field Services LLC

Andrews Independent School District, et al
C/O Laura J. Monroe

Perdue, Brandon, Fielder, Collins & Mott

PO Box 817

Lubbock, TX 79408

Angelina County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

Post Office Box 3064

Houston, TX 77253-3064

S MER 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Andrew A Braun
Gieger Laborde et al

Ste 4800

701 Poydras St

New Orleans, LA 70139-
4800

Douglas Wolfe
7600 Jericho Turnpike
Woodbury, NY 11797

John F Higgins, IV
Porter Hedges LLP
1000 Main St

Ste 3600

Houston, TX 77002-
6336

John Clayborn
Leininger

Shapiro Bieging Barber
Otteson

5400 LBJ Freeway
Suite 930

Dallas, TX 75002

Constantine Z
Pamphilis

Kasowitz Benson et al
1415 Louisiana

Ste 2100

Houston, TX 77002

Laura J Monroe
Perdue Brandon et al
PO Box 817
Lubbock, TX 79408-
0817

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

1301 Travis Street, Ste
300
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 6 of 26

Apache Deepwater, LLC

Aransas County

Archrock Partners Operating LLC
9807 Katy Frwy., Ste. 100
Houston, TX 77024

Argo Partners

12 West 37th Street
9th floor

New York, NY 10018

Arguello Inc. and Freeport-McMoRan Oil &
Gas LLC

811 Main Street Suite 2900

Houston, TX 77002

Atlas Oil Company

AuditBoard, Inc.

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Houston, Tx 77002

Robin B Cheatham
Adams Reese LLP

701 Poydras Street

Ste 4500

New Orleans, LA 70139

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street

Suite 300

Houston, TX 77002

Diane Wade Sanders
Linebarger Goggan et al
PO Box 17428

Austin, TX 78760

Kevin M Maraist
Anderson Lehrman et al
1001 Third Street, Ste 1
Corpus Christi, TX
78404

Matthew A Gold
Argo Partners

12 W 37th St

9th Floor

New York, NY 10018

Joseph E Bain

Jones Walker LLP
811 Main Street Suite
2900

Houston, TX 77002

Michael D Warner
Cole Schotz P.C.

301 Commerce Street
Suite 1700

Fort Worth, TX 76102

Martha Chovanes

Fox Rothschild LLP
2000 Market Street 20th
Floor
Case 20-32021 Document 901

BCSP Denver Property LLC

BNN North Dakota, LLC

BNN Western, LLC

BP America Production Company

S MFR 2020-003782 rv

Filed in TXSB on 12/22/20 Page 7 of 26

represented
by

represented
by

represented
by

represented
by

Philadelphia, PA 19103

David Grant Crooks
Fox Rothschild LLP
Saint Ann Court

2501 N. Harwood Street
Suite 1800

Dallas, TX 75201

Trevor R Hoffmann
Goulston & Storrs PC
885 Third Avenue
18th Floor

New York, NY 10022

Douglas B Rosner
Goulston & Storrs

400 Atlantic Ave
Boston, MA 02110-3333

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Jeri Leigh Miller
Sidley Austin LLP

2021 McKinney Ave Ste
2000

Dallas, TX 75201

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Michael D Rubenstein
Liskow Lewis

1001 Fannin Street Suite
1800

Houston, TX 77002
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 8 of 26

Baker Hughes Oilfield Operations LLC
c/o Holly Hamm Snow & Green LLP

PO Box 549

Hockley, TX 77447

Baker Petrolite LLC

c/o Holly C Hamm Snow & Green LLP
PO Box 549

Hockley, TX 77447

Balanced Energy Oilfield Services USA Inc.

Bank of New York Mellon Trust Company,
N.A.

Bell Supply Company, LLC
c/o Dore’ Rothberg McKay, P.C.
17171 Park Row Suite 160
Houston, TX 77084

Big Horn Rural Electric Company

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Henry Flores

Rapp & Krock, PC
Two Post Oak Central
1980 Post Oak Blvd
Suite 1200

Houston, TX 77056

Winstol Dean Carter,
Jr.

Morgan Lewis et al
1000 Louisiana St Ste
4000

Houston, TX 77002

Maria Mulrooney
Bartlett

Dore' Rothberg McKay,
P.C,

17171 Park Row, Suite
160

Houston, TX 77084

Keith Miles Aurzada
Reed Smith LLP

2501 N. Harwood Street
Suite 1700

Dallas, TX 75201

Michael P Cooley
Reed Smith LLP

2501 N. Harwood, Suite
1700

Dallas, TX 75201

Bradley James Purcell
Reed Smith LLP
2501 N. Harwood St.
Case 20-32021 Document 901

Mark C. Bowen

c/o Quilling, Selander, Lownds, et al.
Attn: Kenneth A. Hill

2001 Bryan Street, Suite 1800
Dallas, TX 75201

Brazoria County Tax Office
c/o Owen M. Sonik

PBFCM, LLP

1235 N. Loop W., Ste 600
Houston, TX 77008

Buckhorn Energy Services, LLC

Buckhorn SWD Solutions, LLC

CGGVeritas Land (U.S.) Inc.

S MFR 2020-003782 rv

Filed in TXSB on 12/22/20 Page 9 of 26

represented
by

represented
by

represented
by

represented
by

represented
by

Suite 1700
Dallas, TX 75201

Lindsey Lee Robin
Reed Smith LLP

2501 N. Harwood Street
Suite 1700

Dallas, TX 75201

Kenneth A Hill
Quilling Selander, et al
2001 Bryan St Ste 1800
Dallas, TX 75201

Owen Mark Sonik
Perdue Brandon et al
1235 North Loop West,
Ste 600

Houston, Tx 77008

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Scott Robert Cheatham
Adams & Reese LLP

701 Poydras St Ste 4500
New Orleans, LA 70139

George Robert Parrott,
II

Adams and Reese LLP
701 Poydras St Ste 4500
New Orleans, LA 70139
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 10 of 26

Caliber North Dakota LLC

Cedarview Opportunities Master Fund, LP
One Penn Plaza

45th Floor

New York, NY 10119

Cherokee Debt Acquisition, LLC
1384 Broadway

Suite 906

New York, NY 10018

Chevron U.S.A. Ine.

Clark Hill Strasburger
Attn: Duane J. Brescia
720 Brazos, Suite 700
Austin, TX 78701

Lana Conklin

Darby's Welding & Machine Inc.

DeWitt County

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Alfredo R Perez

Weil Gotshal et al

700 Louisiana Ste 1700
Houston, TX 77002

Randy W Williams
Byman & Associates
PLLC

7924 Broadway Ste 104
Pearland, TX 77581

Edward L Ripley
Andrews Myers, P.C.
1885 Saint James Place,
15th Floor

Houston, TX 77056

Duane J Brescia
Clark Hill Strasburger
720 Brazos Street Ste
700

Austin, TX 78701

Monique D Jewett-
Brewster

Hopkins & Carley, ALC
70 S. First St

San Jose, CA 95113

Timothy F Nixon
Godfrey & Kahn

200 South Washington
Street

Suite 100

Green Bay, WI 54301-
4298

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 11 of 26

Delaware Trust Company, as Indenture Trustee

c/o Sean E. O'Donnell
Herrick, Feinstein LLP
2 Park Avenue

New York, NY 10016

Delaware Trust Company, as Successor
Indenture Trustee

Dorchester Minerals, L.P.)

EJS Investment Holdings, LLC
c/o Jarrod B. Martin

McDowell Hetherington LLP
1001 Fannin, Suite 2700
Houston, TX 77002

Ector CAD
112 E Pecan Street, Suite 2200
San Antonio, TX 78205

Eighty-Eight Oil LLC, an affiliate of True Oil
Company

Element Fleet Corporation

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Diane Wade Sanders
Linebarger Goggan et al
PO Box 17428

Austin, TX 78760

Jarrod B. Martin
Chamberlain Hrdicka
1200 Smith Street Suite
1400

Houston, TX 77002

Sean Thomas Wilson
Kelley Drye & Warren,
LLP

101 Park Avenue

New York, NY 10178

Andrew G Edson
Clark Hill Strasburger
901 Main St Ste 6000
Dallas, TX 75202

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Don Stecker
Linebarger Groggan
Blair Sampson LLP
711 Navarro Ste 300
San Antonio, TX 78205

Kenneth P. Green
Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

John D Demmy
Saul Ewing et al
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 12 of 26

Energy Eleven, L.P.

Equinor Energy, LP
2107 City West Blvd.
Ist Floor

Attn: Legal

Houston, TX 77042

ExxonMobil Corporation

Fair Harbor Capital, LLC
PO Box 237037
New York, NY 10023

Fairfield Geotechnologies
Attn: Joe Dryer

9811 Katy Freeway Suite 1200
Houston, TX 77024

Francine Frechter

Freeport-McMoRan Oil & Gas LLC and
Arguell Inc

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

1201 N Market Street
Suite 2300

PO Box 1266
Wilmington, DE 19899

Robert A Simon
Whitaker Chalk Swindle
& Schwartz, PLLC

301 Commerce Street
Suite 3500

Fort Worth, TX 76102

J Eric Lockridge

Kean Miller LLP

P O Box 3513

Baton Rouge, LA 70821-
3513

J Robert Forshey
Forshey Prostok LLP
777 Main Street Suite
1550

Fort Worth, TX 76102

Lynda Lee Lankford
Forshey Prostok LLP
777 Main Street Ste
1550

Ft Worth, TX 76102

Thomas M Kirkendall
Attorney at Law

2 Violetta Ct

The Woodlands, TX
77381

Joseph E Bain

Jones Walker LLP
811 Main Street Suite
2900

Houston, TX 77002
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 13 of 26

G-Style Transport, LLC

GST Casing, LLC

Geophysical Pursuit, Inc.
Attn: Jeff Springmeyer
1740 Westheimer, Suite 200
Houston, TX 77098

Globe Chemical LLC d/b/a Tech Management
c/o Dore' Rothberg McKay, P.C.

17171 Park Row Suite 160

Houston, TX 77084

Globe Energy Services, Inc.
c/o Dore’ Rothberg McKay, P.C.
17171 Park Row Suite 160
Houston, TX 77084

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

John Clayborn
Leininger

Shapiro Bieging Barber
Otteson

5400 LBJ Freeway Suite
930

Dallas, TX 75002

John Clayborn
Leininger

Shapiro Bieging Barber
Otteson

5400 LBJ Freeway Suite
930

Dallas, TX 75002

Thomas M Kirkendall
Attorney at Law

2 Violetta Ct

The Woodlands, TX
77381

Maria Mulrooney
Bartlett

Dore' Rothberg McKay,
P.C,

17171 Park Row, Suite
160

Houston, TX 77084

Zachary S McKay
Dore Law Group PC
17171 Park Row Ste 160
Houston, TX 77084

Maria Mulrooney
Bartlett

Dore' Rothberg McKay,
P.C.

17171 Park Row, Suite
160

Houston, TX 77084

Zachary S McKay
Dore Law Group PC
17171 Park Row Ste 160
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 14 of 26

Harry C Gray

Gyrodata, Inc.

c/o Dore Rothberg McKay, PC
17171 Park Row, Suite 160
Houston, TX 77084

Doris Hambleton

Garth L Harmon

Wagner Harmon

Harris County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

P.O. Box 3064

Houston, TX 77235-3064

Crystal Henzi

High West Energy Inc.

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Houston, TX 77084

Maria Mulrooney
Bartlett

Dore' Rothberg McKay,
P.C,

17171 Park Row, Suite
160

Houston, TX 77084

John Bruster Loyd
Jones Gillaspia Loyd
LLP

4400 Post Oak Pkwy Ste
2360

Houston, TX 77027

John Bruster Loyd
Jones Gillaspia Loyd
LLP

4400 Post Oak Pkwy Ste
2360

Houston, TX 77027

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

1301 Travis Street, Ste
300

Houston, Tx 77002

Monique D Jewett-
Brewster

Hopkins & Carley, ALC
70 S. First St

San Jose, CA 95113

Keith Miles Aurzada
Reed Smith LLP

2501 N. Harwood Street
Suite 1700

Dallas, TX 75201
Case 20-32021 Document 901

Hiland Partners Holdings LLC

c/o Law Ofc Patricia Williams Prewitt
10953 Vista Lake Ct.

Navasota, TX 77868

Hunt Oil Company
c/o Mark E. Andrews
1717 Main Street
Suite 4200

Dallas, TX 75201

J-W Power Company

c/o Miller Mentzer Walker, P.C.
P.O. Box 130

100 N. Main St

Palmer, tx 75152

JPMORGAN CHASE BANK, N.A.

S MFR 2020-003782 rv

Filed in TXSB on 12/22/20 Page 15 of 26

represented
by

represented
by

represented
by

represented
by

Michael P Cooley
Reed Smith LLP

2501 N. Harwood, Suite
1700

Dallas, TX 75201

Lindsey Lee Robin
Reed Smith LLP

2501 N. Harwood Street,
Suite 1700

Dallas, TX 75201

Patricia Williams
Prewitt

Law Office of Patricia
Williams Prewitt

10953 Vista Lake Court
Navasota, TX 77868

Mark Edward
Andrews

Dykema Cox Smith
1717 Main Street, Suite
4200

Dallas, TX 75201

Patrick L Huffstickler
Dykema Cox Smith
112 E Pecan Ste 1800
San Antonio, TX 78205

Julie Ann Walker
100 N. Main St.
P.O. Box 130
Palmer, TX 75152

Sandy Qusba
425 Lexington Avenue
New York, NY 10017

William Thomas
Russell, Jr

Simpson Thacher &
Bartlett LLP

425 Lexington Avenue
New York, NY 10017
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 16 of 26

Jamex Marketing, LLC)

Jasper County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

P.O. Box 3064

Houston, TX 77253

Jones Walker LLP

c/o Elizabeth J. Futrell

201 St. Charles Ave., Ste. 5100
New Orleans, LA 70170-5100

Kinder Morgan Treating LP

c/o Law Ofc Patricia Williams Prewitt
10953 Vista Lake Ct.

Navasota, TX 77868

Kyle James Koppinger
38937 640th Ave
Wadena, MN 56482

LPG Capital Partners LP

Lake View Services LLC

Liberty County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

PO BOX 3064

Houston, TX 77253-3064

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Jeffrey Philipp Prostok
Forshey & Prostok LLP
777 Main St Ste 1550

Ft Worth, TX 76102

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

1301 Travis Street, Ste
300

Houston, Tx 77002

Elizabeth J Futrell
Jones Walker et al

201 St Charles Ave 49th
Fl

New Orleans, LA 70170

Patricia Williams
Prewitt

Law Office of Patricia
Williams Prewitt

10953 Vista Lake Court
Navasota, TX 77868

Benoit Marc Letendre
Letendre Group

123 Second Street
Baraboo, WI 53913

Alexander S Kelsch
Lake View Services,
LLC

103 Collins Ave
Mandan, ND 58554

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

P.O. Box 3064

Houston, Tx 77253-3064
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 17 of 26

Liberty County

c/o Tara L. Grundemeier
Post Office Box 3064
Houston, TX 77253-3064

Loenbro Instrumentation & Electrical LLC

Lufkin Industries LLC

c/o Holly C. Hamm Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

MI Dep't of Environment Great Lakes &
Energy

MI Dep't of Natural Resources

Marathon Oil Company
c/o Clay M. Taylor
Bonds Ellis Eppich Schafer Jones LLP

S MER 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Timothy F Nixon
Godfrey & Kahn

200 South Washington
Street

Suite 100

Green Bay, WI 54301-
4298

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Daniel P. Bock
Michigan Department of
Attorney General

P O Box 30755

Lansing, MI 48909

Megen Elise Miller
Michigan Dept of
Attorney General
PO Box 30755
Lansing, MI 48909

Daniel P. Bock
Michigan Department of
Attorney General

P O Box 30755

Lansing, MI 48909

Megen Elise Miller
Michigan Dept of
Attorney General
PO Box 30755
Lansing, MI 48909

Clay Marshall Taylor
Bonds Ellis Eppich
Schafer Jones LLP

420 Throckmorton Street
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 18 of 26

420 Throckmorton Street, Suite 1000
Fort Worth, TX 76102

McKenzie Electric Cooperative, Inc.

McKenzie Energy Partners
c/o Dore’ Rothberg McKay, P.C.
17171 Park Row Suite 160
Houston, TX 77084

Montana Department of Revenue
c/o Lynn H. Butler

Husch Blackwell LLP

111 Congress Avenue, Suite 1400
Austin, TX 78701

Montgomery County

Linebarger Goggan Blair & Sampson LLP
c/o Tara L. Grundemeier

P.O. Box 3064

Houston, TX 77253-3064

Mountrail-Williams Electric Cooperative
c/o Jon R. Brakke

Vogel Law Firm

218 NP Ave.

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

Suite 1000
Ft Worth, TX 76102

David Grant Crooks
Fox Rothschild LLP
Saint Ann Court

2501 N. Harwood Street
Suite 1800

Dallas, TX 75201

Trent D Stephens
Fisher Broyles et al
2925 Richmond Ave Ste
1200

Houston, TX 77098

Maria Mulrooney
Bartlett

Dore’ Rothberg McKay,
P.C.

17171 Park Row, Suite
160

Houston, TX 77084

Zachary S McKay
Dore Law Group PC
17171 Park Row Ste 160
Houston, TX 77084

Lynn Hamilton Butler
Husch Blackwell LLP
111 Congress Ave Ste
1400

Austin, TX 78701-4043

Tara L Grundemeier
Linebarger Goggan Blair
and Sampson LLP

1301 Travis Street, Ste
300

Houston, Tx 77002

Jon R Brakke
Vogel Law Firm
218 NP Avenue
PO Box 1389
Fargo, ND 58107
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 19 of 26

PO Box 1389
Fargo, ND 58107-1389

Northern Oilfield Services

Nueces County

ONEOK Rockies Midstream, L.L.C.

Oasis Petroleum North America LLC

Official Committee of Unsecured Creditors

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

Steven M Johnson
Church Harris, et al
114 3rd StS

Great Falls, MT 59401

Grant R Kelly
Church Harris et al
114 3rd StS

Great Falls, MT 59403

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Diane Wade Sanders
Linebarger Goggan et al
PO Box 17428

Austin, TX 78760

Brandon Craig Bickle
1100 ONEOK Plaza
100 West Fifth Street
Tulsa, OK 74103

Patrick L Hughes
Haynes and Boone LLP
1221 McKinney Suite
4000

Houston, TX 77010-
2007

Jason S Brookner
Gray Reed & McGraw
LLP

1601 Elm Street Suite
4600

Dallas, TX 75201

Steven William Golden
Pachulski Stang Zichl &
Jones LLP
Case 20-32021 Document 901

Oracle America, Inc.

Buchalter, A Professional Corporation
c/o Shawn M. Christianson

55 2nd St. 17th FI.

San Francisco, CA 94105

Ovintiv Production Inc.
4 Waterway Square Place, Suite 100
The Woodlands, TX 77380

P2 Energy Solutions

c/o Steve A. Peirce

Norton Rose Fulbright US LLP

111 West Houston Street, Suite 1800
San Antonio, TX 78205

P2ES Holdings, Inc.

c/o Steve A. Peirce

Norton Rose Fulbright US LLP

111 West Houston Street, Suite 1800
San Antonio, TX 78205

P2ES Holdings, LLC

c/o Steve A. Peirce

Norton Rose Fulbright US LLP

111 West Houston Street, Suite 1800
San Antonio, TX 78205

PTW Energy Services, Inc.

c/o Dore' Rothberg McKay, P.C.
Attn: Allyson Sasha Johnson
17171 Park Row, Suite 160
Houston, TX 77084

S MER 2020-003782 rv

Filed in TXSB on 12/22/20 Page 20 of 26

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

780 Third Avenue 34th
Floor
New York, NY 10017

Shawn M Christianson
Buchalter, A
Professional Corporation
55 Second Street 17th
Floor

San Francisco, CA
94105

Tye Hancock
Thompson & Knight
811 Main Street Ste
2500

Houston, TX 77002

Steve Arthur Peirce
Norton Rose Fulbright
US LLP

111 W. Houston Street,
Suite 1800

San Antonio, TX 78205

Steve Arthur Peirce
Norton Rose Fulbright
US LLP

111 W. Houston Street,
Suite 1800

San Antonio, TX 78205

Steve Arthur Peirce
Norton Rose Fulbright
US LLP

111 W. Houston Street,
Suite 1800

San Antonio, TX 78205

Allyson Sasha Johnson
Dore Rothberg et al
17171 Park Row Ste 160
Houston, TX 77084
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 21 of 26

Clemson N. Page

Pilot Thomas Logistics, LLC

c/o Joshua N. Eppich

Bonds Ellis Eppich Schafer Jones LLP
420 Throckmorton St., Ste. 1000

Fort Worth, TX 76102

Plains Marketing, L.P.

c/o Law Ofc Patricia Williams Prewitt
10953 Vista Lake Ct.

Navasota, TX 77868

Polar Midstream, LLC

Polyflow LLC

c/o Holly C. Hamm Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

QLT Consumer Lease Services
PO BOX 506
Cedar Knolls, NJ

Quinn Pumps LLC

c/o Holly C Hamm Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

RS Energy, Inc.

c/o Sprouse Law Firm

901 Mopac Expressway South
Building 1, Suite 300

Austin, TX 78746

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented

by

represented

by

represented
by

Clemson N. Page, Jr.
Clemson Page Law
Office

42 Wyomissing Hills
Blvd.

Reading, PA 19609

Joshua Nielson Eppich
Bonds Ellis Eppich
Schafer Jones LLP

420 Throckmorton
Street, Suite 1000

Fort Worth, TX 76102

Patricia Williams
Prewitt

Law Office of Patricia
Williams Prewitt

10953 Vista Lake Court
Navasota, TX 77868

John E Mitchell
Katten Muchin
Rosenman

525 West Monroe
Chicago, IL 60661

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Holly C Hamm
Snow & Green LLP
P.O. Box 549
Hockley, TX 77447

Marvin E Sprouse, III
Sprouse Law Firm

PO Box 92466

Austin, TX 78709
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 22 of 26

Railroad Commission of Texas
c/o Office of the Attorney General
Bankruptcy & Collections Division
P. O. Box 12548 MC-008

Austin, TX 78711-2548

Reeves County
711 Navarro, Suite 300
San Antonio, TX 78205

Regions Bank

Seitel Data, Ltd.

c/o Duane J. Brescia
Clark Hill Strasburger
720 Brazos, Suite 700
Austin, TX 78701

Karen Severtsen

Shotgun Creek Developments, LLC

State of Louisiana, Department of Natural
Resources, Office of Mineral Resources
617 North Third Street

Baton Rouge, LA 70802

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

Jason Bradley Binford
THE ATTORNEY
GENERAL OF TEXAS
300 W 15TH STREET
MAIL MC-008
AUSTIN, TX 78701

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Joseph M Coleman
Kane Russell et al
3700 Thanksgiving
Tower

1601 Elm Street
Dallas, Tx 75201

Duane J Brescia
Clark Hill Strasburger
720 Brazos Street Ste
700

Austin, TX 78701

Katrina A. Turman
Lang

Turman & Lang

550 North Broadway
Suite 207

P O Box 110

Fargo, ND 58107-0110

John Bruster Loyd
Jones Gillaspia Loyd
LLP

4400 Post Oak Pkwy Ste
2360

Houston, TX 77027

Ryan Michael
Seidemann
Louisiana Department
Of Justice
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 23 of 26

1885 North Third St
Baton Rouge, LA 70802

Steven H. Harris Family Limited Liability

Limited Partnership a/k/a Steven H. Harris Catherine Diktaban
Family Limited Partnership represented Hunton Andrews et al
Fredrikson & Byron, P.A. by 600 Travis St Suite 4200
200 South Sixth Street Suite 4000 Houston, TX 77002
Minneapolis, MN 55402-1425
Stretto Stretto
Stretto d Stretto
$269 E. 23rd Avenue ebresenie*’ 8269 E. 23rd Ave
Suite 275 2 Suite 275
Denver, CO 80238 Denver, CO 80238
TGS-NOPEC Geophysical Company Andrew A Braun
c/o Andrew A Braun Gieger Laborde et al
Gieger Laborde & Laperouse represented Ste 4800
Suite 4800 by 701 Poydras St
701 Poydras Street New Orleans, LA 70139-
New Orleans, LA 70139 4800
Tallgrass Midstream, LLC Jeri Leigh Miller
represented Sidley Austin LLP
iy, 2021 McKinney Ave Ste
2000

Dallas, TX 75201

Hannah Leigh Rozow

Owolabi

Sidley Austin LLP

1000 Louisiana St Suite

5900

Houston, TX 77002
Texas Comptroller of Public Accounts, Revenue E Stuart Phillips
Accounting Division represented Office of the Attorney
E. Stuart Phillips b P General
PO Box 12548 : P O Box 12548
Austin, TX 78711-2548 Austin, TX 78711-2548
Texas Comptroller of Public Accounts, Jason Bradley Binford
Unclaimed Property Division represented THE ATTORNEY
c/o Attorney General's Office by GENERAL OF TEXAS
Bankruptcy & Collections Division 300 W 15TH STREET

S MFR 2020-003782 rv
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 24 of 26

P. O. Box 12548 MC-008
Austin, TX 78711-2548

Texas Taxing Authorities
c/o Tara LeDay

P.O. Box 1269

Round Rock, TX 78680-1269

Thru Tubing Solutions, Inc.
c/o Dore' Rothberg McKay, P.C.
17171 Park Row, Suite 160
Houston, TX 77084

Trailblazer Pipeline Company LLC

True Oil LLC and Eighty-Eight Oil LLC
c/o Kenneth Green

Snow Spence Green LLP

2929 Allen Parkway Suite 2800

Houston, TX 77019

Jolene Wise United States Securities and
Exchange Commission

175 W. Jackson Blvd.

Suite 1450

Chicago, IL 60604

United States of America

Ward County
112 E Pecan Street, Suite 2200
San Antonio, TX 78205

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

MAIL MC-008
AUSTIN, TX 78701

Tara LeDay

McCreary Veselka et al
P O Box 1269

Round Rock, TX 78680-
1269

Maria Mulrooney
Bartlett

Dore' Rothberg McKay,
P.C.

17171 Park Row, Suite
160

Houston, TX 77084

Hannah Leigh Rozow
Owolabi

Sidley Austin LLP
1000 Louisiana St Suite
5900

Houston, TX 77002

Kenneth P. Green
Snow & Green LLP
P.O. Box 549

Hockley, TX 77447

Jolene M Wise
Securities and Exchange
Commission

175 W Jackson Blvd
Chicago, IL 60604

Richard A. Kincheloe
United States Attorney's
Office

1000 Louisiana St., Suite
2300

Houston, TX 77002

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
Case 20-32021 Document 901 Filed in TXSB on 12/22/20 Page 25 of 26

Waste Management National Services,

WesternGeco, LLC

c/o Andrew A. Braun

Suite 4800, 701 Poydras Street
New Orleans, LA 70139

Whitebox GT Fund, LP

c/o Whitebox Advisors LLC
3033 Excelsior Blvd., Suite 500
Minneapolis, MN 55416-4675

Wildcat Trucking LLC
c/o James E. Cuellar
440 Louisiana, Suite 718
Houston, TX 77002

Winkler County

Wyoming Attorney General's Office

XH, LLC

S MFR 2020-003782 rv

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

represented
by

300
Houston, TX 77002

Demetra L Liggins
Thompson & Knight
ele

811 Main Street Suite
2500

Houston, TX 77002

Andrew A Braun
Gieger Laborde et al

Ste 4800

701 Poydras St

New Orleans, LA 70139-
4800

Savanna Lee Barlow
Polsinelli PC

2950 N Harwood St Ste
2100

Dallas, TX 75201

James E Cuellar
Wells Cuellar PC

440 Louisiana Ste 718
Houston, TX 77002

Tara L Grundemeier
Linebarger Goggan Blair
1301 Travis Street Suite
300

Houston, TX 77002

Callie R. Papoulas
Wyoming Attorney
General's Office

2320 Capitol Ave
Cheyenne, WY 82002

J Robert Forshey
Forshey Prostok LLP
777 Main Street Suite
1550

Fort Worth, TX 76102
Case 20-32021 Document 901

XTO Energy Inc.

XTO Holdings LLC

Zavanna ORR, LLC

Zavanna, LLC

S MFR 2020-003782 rv

Filed in TXSB on 12/22/20 Page 26 of 26

represented
by

represented
by

represented
by

represented
by

J Robert Forshey
Forshey Prostok LLP
777 Main Street Suite
1550

Fort Worth, TX 76102

Lynda Lee Lankford
Forshey Prostok LLP
777 Main Street Ste
1550

Ft Worth, TX 76102

J Robert Forshey
Forshey Prostok LLP
777 Main Street

Suite 1550

Fort Worth, TX 76102

Arthur M Standish
Steptoe & Johnson
10001 Woodloch Forest
Dr Ste 300

The Woodlands, TX
77380

Arthur M Standish
Steptoe & Johnson
10001 Woodloch Forest
Dr Ste 300

The Woodlands, TX
77380

YLA ZX

HUGHES, WATTERS & ASKANASE, L.L.P.

Dominique Varner
‘Michael Weems

Kim Ellen Lewinski

TBA #00791182/FIN 18805
TBA #24066273
TBA #24097994
